NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

ALVIN COLE,
C'Zaimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7050

Appeal from the United States Court of Appeals for
Veterans Clairns in case no. 10-0111, Chief Judge Bruce
E. Kasold.

ON MOTION

ORDER

The court construes Alvin Cole’s March 23, 2012 sub-
mission as a motion to reinstate his appeal.

This appeal was dismissed on March 7, 2012 for fail-
ure to Hle a brief.

Co1e also seeks assistance in obtaining pro bono coun-
sel. This court has no procedure to appoint counsel for

COLE V. SHINSEKI 2

pro se litigants Cole is advised that pro bono counsel
may be available to veterans for representation at this
court through various assistance programs, including the
Federal Circuit Bar Association's Veterans Pro Bono
Program.

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted to the extent that the court’s
March 7, 2012 dismissal order will be vacated, the man-
date will be recalled, and the case will be reinstated if
Cole files a brief within 30 days of the date of this order.

FOR THE COURT
HA¥ 2 1 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk ‘

cc: Alvin Cole (informal brief form enclosed)
Austin M. Fulk, Esq.

s25

U.S. COUR`l:.l¥lI-HE¢\PPEALS FOR

THE FEDERAL CIRCUIT

HAY 2'|-2012

JAN HUHBAL\'
CLEHK